   CASE 0:18-cr-00150-DWF-HB Document 97-5 Filed 07/18/19 Page 1 of 17



US v Michael Hari
CR 18-150(1) (DWF/HB)




                             Exhibit E
               CASE 0:18-cr-00150-DWF-HB Document 97-5 Filed 07/18/19 Page 2 of 17
JD:hcs
AO 106 (Rev, M/I0) Applicadon for a Se¿¡ch Warant                                                                           2017R00341



                                     {.JNrI'ED       Srarns Drs-l'rucr CouR.T
                                                                 for the
                                                         District of Minnesota



         I}TTTßMATTBR OF TTM SBAR.CH                                    MT,=8Þ*[NI}_E&S-ÞAÞ-4{&SU4NTTESBÐÐR
         oF çB¡¡¡r¡4¡¡ TtsLEPI{oNE CA,LL
                                                                                     \\-f\\5- hor t+8
           :


         NUMBEF.S 952        6 AND 952                     I           Casç No.




                                           APPI,ICATTON FOR,A.        SEAR.CTX TMÄRR.ANT

         tr, Harry Samit, a federal law enforcement ofFrcer or an attomey for the government, request a search warrant
and state under:penalty of perjury that I have reason to believe that on íhe following personbr froperfy;

          See   Aútachment A

located in the State and Ðistrict of Mi,nlesota, there is now concealed:

          See ¡{ttachnnent E

           The basis for the search u¡der Fed. R. Crim, P.       1(c) ís þheckone or more):
                    X       evidence of a crime;
                    X       contraband, fruits of crime, or other items illegallypossessed;
                    X       property designed for use, intended for use, or used in committing a crime;
                            a   person to be arrested or a person whcl is unlawfully restrained.

          The search is related to a violation of:

          Code Section                                                         Offense Descrintion
'IúIe 2ó Uruted States Uode, Sectron 3EóI                             ffossessron of an Unregrstered Uestructrve l]evlce
Title 26 n-Inited States Code, Section 586l E                         Possession of an Unredstered Destructive Device
Title 26 United States Code. Section 5871                             Possession of an Unreãistered Destructive Device

          The application is based ou these facts:

          See attached   Affidavit
                X       Continuedontheattachedsheet.

                X       Delayed notice until Septernber 20,2AI7 is requested             18     S     $ 3103a, the basis of which is
                        set forth in the.A-ffidavit.

                                                                                                           's   Signatvre
 Sworn to before me and siped in my presence.                          Harry                 Agent
                                                                       F ederol Bureau of Investigation

 Date                                                                                         Printe¡l Na¡ne and Títle



                                                                                                       t
 City and State: Min¡g¿plis-lv&{                                        The l{onorable Hildy Bowbeer,
                                                                        [.]nited States Magistrate Judge
                                                                                              Printed Name and Title




                                                                                                                                         00000408
      CASE 0:18-cr-00150-DWF-HB Document 97-5 Filed 07/18/19 Page 3 of 17


                                                                                                 2017R0034t



                                 UNI'N'ED S'IATHS DtrSTTTICT' CO URT
                                     DI S"TzuC'I' OF MTNNË,SO'I'A
                                                CASH },IO.      \\    ms- btq \+ß
     TN TFIEMATTER. OF TTffi SËARCH                )
     OF THE CEI-LULAR. TELEPFIO},IE                          EIå,EÐ UNÐER SEAT, PIJR.SUAry
                                                   )
                                                             TO OTTÐER
     AS SIGNED CALI, hTUMBERS                      )
     95           6AND95                   1       )
                                                   )

                                A,F'Fm}.AVÏT U{ SUPPOR,T OF
                         AN APPLTCATTON FOR. ^A SM^AH,CH W..{R,RANT

            [, Harry Samit, being fmst cluly swon], hereby clepose anrtr state     a^s   fc¡llows:

                         NTRAÐ_[f{lTrOril AhrÐ,{GnNT tsi{CKGRgXINA

            l.     I rnake this affidavit in   supporû   of an application for a search wanant under

     Federal Rule of Crirninal Frocedr.u'e 41 ancl 18 U"S.C. $$ 2703(c)(l)(^{) for inforrnation

     about the location of the cellular telephones assigned call nurnberc           95?-             6   and

Él

{
     952          I    (the "Target Cell Fhones"), whose service provider is T-hrfobile, a wireless

     telephone service provider hea.clquartered in Parsippany, lntrew "[ersey. The Target Cell

     Phones are described herein and in Att¿chment           A, and ttre location information to be

     seized is described herein and in Attachment B.

            2.     I   ann a Special   Agent of the F'ederal Bureau of Investigation (FtsI), United

     States Deparhnent of Justice, and have boen since 1999.         My entiro caÍeer with the F'Btr, I

     have been assigned to the investigation of te¡'rorisr¡r oases.         I   have been extensively

     trained by the FEI in ternorisnr investigations, and have also had extensive experience in

     using different investigative techniques on ternorisrn oases.




                                                                                                               00s00409
    CASE 0:18-cr-00150-DWF-HB Document 97-5 Filed 07/18/19 Page 4 of 17




           3.       The facts in this affidavit come liom rny personal observation$,   fly   training

    and experience, and information obtained from other agents and witnesses. This affrdavit

    is intended to show      rneretry   that there is sufficient probable cause for the requested

    warrant and does not set forth all of rny knowledge about tbis rnatter.

           4.       Basecl on the facts set forth    in this affidavit, there is probable cause    to

    believe that   a violation of Title 26, United States Code,        Sections 5861 and 5871,

    possession of an unreg;istered destructive device, was cornrniftecl on or abor¡t 5:05 a.m. on

    Saturday, August 5,2AI7, at the Dar al-F¿rooq Islamic Center          in Bloorning'ton, in   the

    Sf¿te and   District of lv{innesota, by                                There ís also probable

    cause to believe that the location information described      in Attaohrnent B will constifute

    evidenoe    of these crirninal violations, and will load to the identifioation of indivíduals

    who are engaged in the conunission of these offenses.

¿                                         BIÈ-qÞAB*I,Æ-ÇA-{IW
{
           5.       On   Saturclay, August    5,2A17, at approximatetry 5;05 in the morning,      arr

    explosion occurred at Dar     Al    Farooq trslamic Center (hereinafter "DAFIC"), located at

    8201 Park Avenue South, Bloomington, lvlinlesota 55420. According          to an eye witness,

    the sound of a window breaking was followed by a man rururíng away frorn the exterior

    of D,AFÌC. The wituiess said that the man ran to a full-sized, dalk-colored tn¡ck, and then

    drove out of DAFIC's parking lot at high speed, The Federal Bureau of Investigation

    (FB[) and the Bureau of Alco]rol, Tobacco, Firearms and Explosives (ATF)                    have

    deterrnined that the explosion was caused by an irnprovised explosive device, or         "8D."


                                                     2




                                                                                                        CI000041f)
     CASE 0:18-cr-00150-DWF-HB Document 97-5 Filed 07/18/19 Page 5 of 17




    The IED started a fire irr the DAFIQ irnanl's office; the building's fire suppression

    system activated promptly and put the fire out.

           6.      I-aw enforceinent was able to obtain video surveillance footage frorn local

    businesses. The tirne stamps on these videos vary sliglrtly, however, all the vicleos show,

    a few rninutes after the explosion, a dark-cotrored, full-sized husk driving through the

    intersection e¡f Portland Avenue ancl American IJoulevarl, the intersection inarnediately

    northwest    of D.{FIC.    L,aw enforcernent then obtained fiut}rer vicleo sulveíllance,

    showing the truck as it continuecl traveling" A full-sizecf, dark huck, similar in appearance

    to the huck scen near DA-F'IC's parking lot, was seen on video traveling over                         the

    Interstate 494 overpass u.ear Portlancl Avenr¡e and then entering T,-494 frorn Pofilancl

    Avenue, traveling west"   A sirnilar-appearing truck then rvas seen on video exiting 35lV

    South onto the 82nd Avenue Sor¡th exit rarnp" The tíming of the truek's appearance on

I   these trater videos coinpides with the tirne   it   wor.llcl take to travel   fiorn DAFIC to the point
1

    of observation. The conclusion that the truck           seen   in all of the videos is the same tnrcþ

    over and above the sirnilar appearance of the truck in all of the video footage, is also

    buttressed   by the fact that the events recorded on the videos took place very early on                a


    Saturday rnoming, when there was atrmost no tl"affic on the roads. In reviewing video

    footage of the 82ncl Avenue South exit ramp fbom. Interstate 35IV,                   for   example, law

    enforcement reviewed 40 rninutçs' worfh of victreo footage, and                in all that   f,ootage saw

    only one other vehicle Qresides the dark, full-.sized truck) use that exit ramp.

           7.      Numerous feelerai and local law enforcememt officers respondecl to DAÌïIQ

    to investigate the explosion. A.t approximately noon, an FtsI 'I'ask Force Officer (a non-

                                                        3




                                                                                                                00ct0cj41'r
 CASE 0:18-cr-00150-DWF-HB Document 97-5 Filed 07/18/19 Page 6 of 17




FBI law enforcement officer who is assignecl to work with the FBI on, in this         case, the

Joint Terrorism Task Force) saw a Caucasian male sitting in a full-sized, black truck

parked on Park,{venue South, which is tho street irnrnediately \¡/ost of DA,FIC. The Taslr

Force Of,ficer saw that the man           in the full-sized, black hr¡ck was video-taping the
Bloomington Polioe Department Bornb Squad vehicle and was also video-taping a neìtrs

conference by religious leaders that was then taking place" The black, fi¡trl-sized truclc in

whioh the rnan was sítting appearecl. sirnilar in appearance to the tnrclc that was in the

video footage taken eartrier in the moming. ürhen the Task lr-orce Officer approached the

vehicle and asked the rnan what he was doing, tlie rnan laughecl and said it wasn't every

day you see o'your" rnosque treing bombed. i[he rnan conflrnned he attended the mosque.

       8.     The T'ask Force Offioer asked the tsloornington Police Department to mn

the truck's license plate, Minnesota        I         A. The Bloomington offieer who toolc   the

request said that an ATF Agent had asked hi¡n to run the same plate approximately 30

rninutes eadier. The earlier request was based on the clari<, full-sized truck's being driven

slowly back and forth along Park Avenue South.

       9.     The license plate on the truck showed the registered owner to be

                    ,   date   of birth                       who lives     at

Bloomíngton, Minulesota. The ffirck seen on different videos shortly af[er flr e a.fir. on

Saturday, August    5, 20L7 was driving a route fi'om DAFIC                 to

Eloornington, IVfinnesota, although video ooverage all the way        tei                  was

not available. The tirning of the f¿'¡¡ck's appea"râ.nce on tho diffeleut videos was consistent




                                                  4




                                                                                                   000004,'t2
    CASE 0:18-cr-00150-DWF-HB Document 97-5 Filed 07/18/19 Page 7 of 17




wittr the time     it woultn take to drive frorn Ð.AFIC to                            Bioomi.ngton,

Mi¡nesota.

        10.       Your af,fliant is aware from his training and expeúer¡ce that it is a known

phenomenon that arsonists, in particular, often reh.lrn to the scene of firos they havo set.

This phenoûterxolt occurs often enough to bo part clf law enf,r¡rcemenû h"aining in arson

investigation.

        tr   1.                         Ornar, Executive Director of DAFtrC, was later shown

a   photograph    of                             , trhe registerecl owner   of h4imresota I

Ornar advised he had seen the man at DAFIC in thc past a few times, expressing                  an.


interest in leaming Islarn.

        12" On August 5,2t1,7,              an open souroe database check iclentifiecl        three

telephone nunnïrers     for                                , two of which are the foltrowing T-

Mobile telephono nu¡rbers:       952           6 and   952          1.


        tr3. Eleoause                                       has beer¡ identified as a person of

interest in the DAFIC explosion, the FBI tras assignerf surveillance tearns to watch him.

The surveíllance tearns     will note if'              disposes r¡f evidence; meets with possible

confederates; returns to the scene of the explosion again; anel other nnatters that are of

irnBortance in either showing      that              courmitted this crime, or lules him out as a

perpehator of the DAFIC explosion. It is difTîcult for naked-eye sìrrveillance to remain

on a person for any length nf time without the subject of surveilÏance realizing tha{: he is

being watchecl. trn order to guard against this, surveiltrance tearns cau pull further away

frorn the subject, but in doing so, they risk not being able to mahe important ot¡servatíons.

                                                 5




                                                                                                      0000041 3
 CASE 0:18-cr-00150-DWF-HB Document 97-5 Filed 07/18/19 Page 8 of 17




If they ck¡se in to see well, however,              the subject   will likely notice the surveillance.
Having location inf'ormation from the subject's telephone nnakes surveillance materially

safer and more likely to succeed becarue              it allows the surveillance   team to stay a safe

distance frorn the sulrject. If', for example the surveillaü.ce tearn has seen the suþect go

into a house, and it is dark outside, the surveillance team may not be able, from                       a

distance, to see if a person leaving the hou.se is the subject or someone else. FIowever,              if'

the phone on whioh looation services have been enabtrecl has left the house, then the

surveillance teano knows tha.t the person who just left was, inrleed, the subject.

         14.    In my training and experience, I have learned that T-Mobile is a company

that provides cellular telephone aocess to the general public. tr also kuow that providers

of cellular telephone service have teahnical capabilities that allow thern to collect                and

generate at least two kinds of inforrnation about the locations of the cellular telephones to

which they provide sewice:        (l)   8..911 Phase trI data, also trcnown as GPS data or latifi¡de-

longitr.lde data, and (2) cell-site data, also known as 'otower/face inforrnatior¡." or cell

towery'sector records. E-91   I   Fhasç    II   data provicles relatively precise location inf,ormation

about the oellular tetrephone itselfi either vìa GPS tracking technology built into the phone

or by triangulating on the device's signal using data ft'om several of the provider's cell

towers. Cell-site data identifies fhe "cell towers" (i.e., anterura towers covering specific

geographic areas) that received a radio signal frorn the cellular telephone and, in some

cases,   the "sectof," (i.e., faces of the towers) to which the telephone conneeted. These

towers are often a half-mile or rnore apart, even in wban areas, ancl can be               trO   or rnore

miles apart in rural areas. Fufthermore, the tower closest to a wiretress device does not

                                                       6




                                                                                                             000004'14
 CASE 0:18-cr-00150-DWF-HB Document 97-5 Filed 07/18/19 Page 9 of 17




necessarily serve evory call rnade to or from that clevice. Accordingly, cell-site data is

typically less precise that E-91 1 Phase II data.

       15.         Based on rny kaining and experience,      I know that T-Mobile   can collect E-

911 Fhase     II   data about the looation of the Target Cetrl Fhones, including by initiating a

signal to detennine the location of the Target Cell Phones on T-Mobile's nefwonk or with

such other reference points as may be reasonably available.

       16.         Based on my training and experience,         I   know that T-Mobile can also

colleot cell-site data aborrt the Target Cell Fhones.

                                 AUjUItQRE¿dT

       17.         Based on the foregoing,   I   request that the Cou.rt issue the proposed search

warrant, pursuant to F'ederal Rule of Crir¡:inal Procedure 41. ancl tr8 U.S.C. $ 2703(c).

       18" I fi¡rther request, pursuant to 18 U.S"C. $ 3103a(b) and F'ederal I{ule of
Crirninal Procedrue 4l(Ð(3), that the Court authorize the officer executing the warrant to

delay notice until 30 days after the collection a.uthorized by the warrant has bçen

completed. There is reasonable cause to believe that providing irnrnediate notification of

the wauant rnay have au adverse result, as defîrred            in 18 U.S.C. g 27A5. Providing
imr¡rediate notice to the subscríber or user of the T'arget Cell Phones woutrd seriously

jeopardize the ongoing investigation, as suoh a disck¡sute would give tirat person an

opportunity to destloy evidence, change patterns of behavior, notifu confederates, anci

flee frorn prosecution. See 18 U.S.C. $ 3103a(b)(1). As further specif,red in Attaofunent

B, whictrr is incorporated into the warrant, the proposed search wamant does not authorize

the seizure   of any tangible property. see         18 U.S.C. g 3103a(b)(2). Moreover, to the

                                                    7




                                                                                                     00s0041 5
CASE 0:18-cr-00150-DWF-HB Document 97-5 Filed 07/18/19 Page 10 of 17




extent that tho warrant authorizes the seizure of alry wire or electronic cornmunication (as

defined   in 18 U.S.C, $ 2510) or any stored wire or electronio         inforrnation, there is

reasonable neeessity for thc seizuro for tho reasons set forth above" See L8 {J.S.C. $

3103a(b)(2).

       19. I     further request that thc Csurt direct T-Mobile          to   disclose   to the
governrnent any infomration described in Attachrnent E that is within the possession,

custody or control of T-Mobile. I also request that the Court direct T-tvÍobile to fi.mnjsh

the govemrnent all infonnation, facilities, and technicaL assistance necessary to

accomplish the cotrlection of the inforrnation described in Attachrnent B unobtn¡sively

and with a rninimr¡m of interf'erence with T-lVlobile's senvices, inctruding by initiating a

signal to deterrnine the looation of the Target Cell Fhones on T-Mobile's network or with

suoh other referenee points as may be reasonably available, and at suoh intervals and

tirnes direoted by the government. The govemrnent shall reasonably compensate T-

lvÍobile for reasonable expenses incurred in ftmrishing such facilities or assistance.




                                              I


                                                                                                  0000041 6
CASE 0:18-cr-00150-DWF-HB Document 97-5 Filed 07/18/19 Page 11 of 17




tr   further request that the Court authorize execution of the warrant at any time of day or

night, owing to the potential need to locate the Target Cell Phones outside of daytime

hours.

                                                  R   espectfidly subrnitted,




                                                  Federal            of Investigation


Subscribed and sworn to before me on August             [*       ,zafi


THE HON R,A-tsLE HIT.DY tsO\¡¡BEER
I.N{ITED STATES KÍAGiSTR,ATE JTIDGE




                                              9




                                                                                               0000041 7
CASE 0:18-cr-00150-DWF-HB Document 97-5 Filed 07/18/19 Page 12 of 17




                                    ATTACHMITNT'A.
                                 Property to Ee Searched
  1.   Ttre oetrhilar telephone assigned call nurnbers   95         6 and952            I   (the

       "Target Celi Fhones"), whose wireless service provider is T-Mobile, a oornpany

       hoadquartered in Parsippany, l.[evr Jersey.


  2. k¡fonnation     about the location of, the 'Iarget Cetrl Phones that is within the

       possession, custody,   or control of T-Mobile including information about            the

       location of the celtrular telephones if they are subsequently assigned a different call

       number




                                                                                                   0000041   I
CASE 0:18-cr-00150-DWF-HB Document 97-5 Filed 07/18/19 Page 13 of 17




                                      ATT^ACWTENT B
                                 FartÍcular Things to [¡e Seized
       All   information about the location      of the 'tr"arget Cell Phones         desoribed in

Attachrnent A for a period of thirty days, &.rring al-[ times of day and night" 'olnforrnation

about the location of the Target Cell Fhones" includes all available E-911 Phase trtr data,

GPS data, latitucle-longihrde data, and other procisç loeation   infonnation,   as   weli as all clata

about which "cell towers" (i-*., anterura towers covering speciflrc geographic areas) and

"sectors" (i.e., faces of the towers) received a radio signal fi'e¡m the cellular telephones

described in Attachment A.

       To the extent that the inforr¡ration described in the previor.ls paragraph (hereinafter,

"Location Information") is within the possession, custody, or control of 'I-Mobile, T-

Mobile is required to disclose the Location Infor'rnation to the government. In addition, T-

Mobile must ñrnish the govenrment all information, facitrities, and technical assistance

necÇssary to accomplish the collection of the Ï-oeation trnf,orrnation unobtrusively and        with

a minimun'l of i¡rterference with T-Mobile's senvices, including by initiating a sígnal to

detonninc thc location of tlrc T'arget Cell Phones on T-Mobile's network orwith such other

reforence points as nÌay be reasonably avaitrablo, and at s¡¡ch intervals aud times directed

by the goverrunent. 'Ihe govearment shall compensate T-Mot¡ile for reasonable expenses

incurred in furnishing such facilities or assistance.

       This wa¡rant does not authorize the seiztre of any tangible property. In approving

this warrant, the Court finds reasonable necessity for the seizure of the Location

trnformation.   .See   18U.S.C. $ 3103a(b)(2).




                                                                                                         000004't9
                CASE 0:18-cr-00150-DWF-HB Document 97-5 Filed 07/18/19 Page 14 of 17
 JD:hcs
 AO 93 (Rev. 1709) Search and Seizure lvvanant                                                                                           201 7R0034 I




                                       {Jrurrnn Srarns                            Ï}lsrruct           CoURT'
                                                                            for fhe
                                                                    Ðistrict of Minnesota

          IN TFIE MATTER. OF 1'FIE SEARCH OF- TFIE                                  FIT,ED UIIÐER. SE.AL P['R.S{JANT TO ORÐÐR.
          CELLULÄR TELEPHONE CALL NIJMBERS
          95             6AND95                    I                               case   No,   1ì - rvtl       - b I '{ Flb
                                                 SE^A,R.Cfi{        ANÐ SETZ{JR.E WAR.RANT
 To:            Any authorized law enforcement officer

         An application by a federal law enforcernent officer on an attorney for the govemment requests the search                              '


of the following person or property located in the State and District of Minnesota:

           See    Attachment A

           The person or property to be searched, described above, is believed to concean:

           See Atûachment E

           tr   find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
propefiy.

           YO{.I A,RE COMMAhII}EÐ to execute this wanant on or                          before      August 20,2017
                                                                                                       (nol to exceed 14 days)

           J-      in the daytime 6:00 a.m, to 10        p.m.               _ at any time in the day or night as I find reasonable cause has
                                                                             been established.

         Unless delayed notice is authorized below, you must give a copy of thc warrant and a receipt for the properry
 taken to the person frorn whorn, or from whose premises, the property was taken, or leave the copy and receipt at the
 place where the property was taken. The officer executing this warrant, or an officer present during the execution of
 the warrant, must prepare an inventory as required by law and prornptly return this warrant and inventory to United
 Stales Magistrate Judge l{ildy Bowbeer.

            X       I find that immediate no:Lification rrray llave an adverse result listed in 18 trl.S.C. {j 2705 (except for delay ol
                    trial), and authorize the õff,tr"t            this wanant to clelay notice to thc person who, or whose property,
                    will be searched or seized þheck"xeruiing
                                                       the appropriate box)

                                           X           until, the   facts   justifying, the later specific   clate of September     2A,2tl7

  Date and Time issued:

   City and State: Miruqsepsltg,_ùAN
                                                             (trfW                     The Flonorable Hilrly Bowbeer,
                                                                                                                     's SignatUre



                                                                                       United States Magistrate Judse
                                                                                                             Printed Name and Tille




                                                                                                                                                        00000420
          CASE 0:18-cr-00150-DWF-HB Document 97-5 Filed 07/18/19 Page 15 of 17

AO 93 (Rev. I 2/09) Seareh and Seizure Wanant (Page 2)


                                                                Iì.eturn

Case No.                               Date and fime warrant exectúed:       Copy of warrønt and inventory lefi with


trnvenlory made in the presence          af:

Inventory ofthe property tøkcn and name oîany person(s) seized:




        I declare under.penalty of perjury that tkis inventory ís correct and wa.s returned along with tke original
  wawant to lhe designøtedjudge.




  Date.
                                                                                      Executing oficer's signature




  Subscribed, sworn to, and returned beþre thís date.                                   Printed Name and Tìtle



               {J,S. Judge or Magismate Judge                         Date




                                                                                                                       00000421
CASE 0:18-cr-00150-DWF-HB Document 97-5 Filed 07/18/19 Page 16 of 17




                                  .{TTAçHWN .A
                              Fnoperfy to Be Searched
  tr. Thc cellular telephone assigned call numbers 95            6 and   95          1   (the

     "Target Cell Phones"), whose wireness service providet is T-Mobile, a company

     headquartered in Parsippany, New Jersey.


  2" Inforrnation about the location of the Target Cell Fhones that is within            the

     possession, custody,   or   controtr   of T-Mobile including ínfonnation about the

     location of the cellular telephones if they are subsequently assigned a different call

     nurnber




                                                                                                00000422
CASE 0:18-cr-00150-DWF-HB Document 97-5 Filed 07/18/19 Page 17 of 17




                                         .AT'TA.CHMENT F

                                    Farticular ThÍngs to be SeÍzed
       ,{ll   inforrration abotrt the location of the Target Cell Phones described in

Attachrnent A for a period of thirty days, during all tirnes of day and night. "Information

about the looation of the Target Cell Phones" includes all available E-911 Phase      II   data,

GPS data, latitude-longirude data, and other precise location information, as well as all data

about which "cell towers" (i.e., antenna towers covering specific geographic areas) and

"sectors" (i.e., faces of the towers) reoeived a radio signal from the oellular telephones

desoribed in Attaohrnent     .4..


       To the extent that the inforniation described in the previous paragraph (hereinafter,

"Location Infon:'ration") is within the possession, custody, or control of T-Mobile, T-

Motrile is required to disclose the Location Infonnation to the goveflunent. ln addition, T-

Mobile must fumish the government all information, facilities, and technicatr assistance

necessary to aceomplish the collection of the Loe ation Information unobtnrsively and      with

a minimum      of interference with T-Mobile's services, íncluding by initiating a signal to

detennine the location of the Target Cell Phones on T-Mobile's network or with such other

ref'erence points as rnay be reasonabtry available, and at such intewals and times directed

by the govemment. The goveürment shall cornpensate T-Mobile for reasonable expenses

incurred in fumishing such facilitios or assistance.

       This warrant does not authorize the sein¡re of any tangible property. In approving

this warrant, the Court frnds reasonable necessity for the seizure of the I-ocation

Information.    .See 18   U.S.C. $ 3103a(b)(2).




                                                                                                   00000423
